Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it recites “an evaluation device (element 140)”, and contains a typographical error and should read --an evaluation device (element 150)--.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement filed 1/15/2020  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Page 5 of the IDS: copies of references AK, AM and AT were not provided.
Page 18 of the IDS: copies of references AO, AP, AQ and AR were not provided
Page 25 of IDS: Copy of reference AAD was not provided
Page 44 of the IDS: Copy of refenece AX was not provided
The information disclosure statement filed 1/15/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Page 11 of the IDS: Reference AAF, no statement of relevance was provided.
Page 39 of the IDS: Reference AP, no statement of relevance was provided.
Page 41 of the IDS: Reference AQ, no statement of relevance was provided.
The information disclosure statement filed 1/15/2020  fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Page 28 of the IDS: Reference AV does not provide a date for the reference.
Page 53 of the IDS: References AW and AX, does not provide a date for the reference. 
A reference entitled “Electrophotography” by R.S. Gairns was not listed in the IDS.
Claim Objections
Claims 1-18 are objected to because of the following informalities: 
Claim 1 recites “the reflective layer being disposed on a partition of the circuit carrier” and claim 17 recites “depositing a reflective layer on a partition of a circuit carrier.” These phrases appear to have a typographical error as the circuit carrier (element 130) does not have a partition. The Examiner believes “partition” should be replaced with “portion” as the reflective layer (element 138) occupies a portion of the circuit carrier (element 130).
For similar reasons, claim 2 recites “a partition of an infrared spectral range” and should read --a portion of an infrared spectral range-- to correct the typographical error.
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3, 6, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0145420 (Okada).
Regarding claim 1, Okada discloses a detector (figure 2C), comprising: 
a circuit carrier designed to carry at least one layer, wherein the circuit carrier is or comprises a printed circuit board (Figure 2C does not depict a circuit carrier layer, however it is inherently located below elements 12 as figure 2A is a ball grid array (BGA) type device which requires element 12 to be connected to a circuit carrier or PCB, see paragraph [0007]. Further, see also US 6,864,116 (Kim), cited below, as evidence of a BGA device with a PCB, see figure 10, element 400 is a PCB and elements 224 are conductive terminals of a BGA); 
a reflective layer (element 8), the reflective layer being disposed on a partition of the circuit carrier (element 8 is located on a PCB, which is not pictured), wherein the reflective layer is designed to reflect an incident light beam, thereby generating at least one reflected light beam (element 8 reflects incident infrared light); 
a substrate layer (element 2), the substrate layer being directly or indirectly adjacent to the reflective layer (element 2 is located adjacent element 8), wherein the substrate layer is at least partially transparent with respect to the incident light beam and the at least one reflected light beam (element 2 is a substrate layer that is transparent to both the incident light and the reflected light as reflected and incident light pass through element 2); 
a sensor layer (element 1), the sensor layer being disposed on the substrate layer (element 1 is disposed on element 2), wherein the sensor layer is designed to generate at least one sensor signal in a manner dependent on an illumination of the sensor layer by the incident light beam and the at least one reflected light beam (element 1 detects both incident and reflected light); and 
an evaluation device designed to generate at least one item of information by evaluating the at least one sensor signal (see paragraph [007] discloses a printed circuit board that processes the detected signal from element 1). 
Regarding claim 2, Okada discloses the detector of claim 1, wherein the detector is designed to detect at least one wavelength in at least a partition of an infrared spectral range of from 760 nm to 1000 µm (see paragraph [0022] discloses detecting IR from 700-2500nm).
Regarding claim 3, Okada discloses the detector of claim 1, wherein the reflective layer is designed to reflect the incident light beam in a manner that the incident light beam is reflected back into the sensor layer after the incident light beam has, at least partially, transmitted the sensor layer before (see figure 2C, incident IR light passes through elements 2 and reflects off element 8 back to the sensor layer element 1, the incident light is transmitted through sensor layer element 1 before). 
Regarding claim 6, Okada discloses the detector of claim 1, wherein the reflective layer (element 8) is at least one of a gold layer (see paragraph [0027] discloses gold), a silver layer (see paragraph [0027] discloses silver), a nickel layer, a tin layer, a lead layer, a palladium layer, a platinum 
Regarding claim 12, Okada discloses the detector of claim 1, further comprising at least two individual electrical contacts (elements 4) contacting the sensor layer (element 1, see also paragraph [0023]), wherein the at least two individual electrical contacts are designed to transmit the at least one sensor signal via the circuit carrier to the evaluation device (elements 4 transmit detection signal from element 1 to wiring element 10 to electrical contact element 12 which is connected to an unlabeled PCB circuit, disclosed in paragraph [0007], for evaluation). 
Regarding claim 13, Okada discloses the detector of claim 12, wherein, for each of the at least two individual electrical contacts (element 4), at least one wire bond (element 10) contacts the electrical contact (element 4) with at least one corresponding receiving contact (element 12) further disposed on the circuit carrier (element 12 is connected to the PCB, see paragraph [0007]). 
Regarding claim 14, Okada discloses the detector of claim 1, further comprising a cover layer (element 6) disposed at least on the sensor layer (element 6 is disposed on element 1), the cover layer being at least partially transparent with respect to the incident light beam (element 6 is made of glass or silicon dioxide, see paragraph [0024] which is transparent to infrared radiation or incident light). 
Regarding claim 15, Okada discloses the detector of claim 14, wherein the cover layer (element 6) comprises at least one oxide (see paragraph [0024] discloses glass which is silicon dioxide), at least one hydroxide, or a combination thereof of aluminum, titanium, zirconium, hafnium, a mixture and/or a laminate thereof. 
Regarding claim 17, Okada discloses a method for manufacturing a detector (figure 2A-C), the method comprising: 
a) depositing a reflective layer (element 8) on a partition of a circuit carrier (element 8 is located on a PCB, which is not pictured), the reflective layer being designed to at least partially reflect an 
b) generating a sensor layer (element 1) by depositing a photosensitive material (element 1 is a photosensitive material) on an at least partially transparent substrate layer (element 2 is a transparent substrate), wherein the sensor layer (element 1) is designed to generate at least one sensor signal in a manner dependent on an illumination of the sensor layer by the incident light beam and the at least one reflected light beam (element 1 detects both incident and reflected light);
c) disposing the substrate layer (element 2) carrying the sensor layer (element 1) on the reflective layer (element 8); and 
d) providing an evaluation device, wherein the evaluation device is designed to receive the at least one sensor signal and to generate at least one item of information by evaluating the at least one sensor signal (see paragraph [007] discloses a printed circuit board that processes the detected signal from element 1). 
Regarding claim 18, Okada further discloses a method of detecting an incident light beam with the detector of claim 1 (see rejection of claim 1), the method comprising: 
reflecting an incident light beam with the reflective layer, thereby generating at least one reflected light beam (element 8 reflects incident light), 
generating at least one sensor signal in a manner dependent on an illumination of the sensor layer by the incident light beam and the at least one reflected light beam (element 1 is a sensory layer for generating a signal when irradiated with reflected and incident light), and 
generating at least one item of information by evaluating the at least one sensor signal (see paragraph [0007] discloses a PCB that processes the detected signal from element 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of US 2012/0146028 (Oda).
Regarding claim 4, Okada discloses the detector of claim 1, but does not teach that the reflective layer is designed to provide a diffuse reflection to the incident light beam. 
Oda teaches a conventional photodetector (figure 1, element 132) including a reflective layer (element 180) that reflects incident light back to a sensor (element 130). Oda further teaches that the reflective layer is designed to provide a diffuse reflection to the incident light beam (see paragraph [0057]) in order to increase light detection sensitivity (see paragraph [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have modified the invention as disclosed by Okada with the reflective layer disclosed by Oda in order to increase light detection sensitivity.
Regarding claim 5, Okada in view of Oda discloses  the detector of claim 4, wherein Oda further discloses that the reflective layer comprises a rough surface, wherein the rough surface has an Ra value of at least 0.01 µm (see paragraph [0041] teaches a roughness of 50-100 nm which is 0.05-0.1 nm). 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of US 6,242,324 (Kub).
Regarding claims 10 and 11, Okada teaches a generic infrared detector (element 1, see paragraph [0022]) but does not specify that the sensor layer comprises a photosensitive material, wherein the photosensitive material is an inorganic photoconductive material comprising one or more of selenium, tellurium, a selenium-tellurium alloy, a metal oxide, a group IV element or compound, a III-V compound, a II-VI compound, a chalcogenide, a pnictogenide, a halide, and solid solutions and/or doped variants thereof and further does not specify that the chalcogenide is selected from the group 
Conventional infrared detectors made of HgCdTe on a substrate and bump bonded to CMOS readout circuitry on a second substrate are well known as disclosed by Kub (see column 4, lines 40-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Okada with the HgCdTe detector of Kub as it would merely result in a simple substitution of one known infrared detector (generic detector of Okada) for another (HgCdTe detector of Kub) to yield predictable results.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of WO 2016/120392 (Irle).
Regarding claim 16, Okada discloses the detector of claim 1, but does not discloses that the at least one sensor signal is a longitudinal sensor signal, wherein the longitudinal sensor signal, given the same total power of the illumination, is dependent on a beam cross-section of the incident light beam in the sensor layer, wherein the evaluation device is further designed to generate at least one item of information on a longitudinal position of an object by evaluating the longitudinal sensor signal. 
Irle teaches a conventional infrared detector that detects at least one sensor signal is a longitudinal sensor signal (see claim 1, discloses a longitudinal optical sensor), wherein the longitudinal sensor signal, given the same total power of the illumination, is dependent on a beam cross-section of the incident light beam in the sensor layer (see claim 1), wherein the evaluation device is further designed to generate at least one item of information on a longitudinal position of an object by evaluating the longitudinal sensor signal (see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Okada with the invention as disclosed by Irle as it would increase accuracy in determining the position of the light source.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art of record specifies or makes obvious a detector, comprising an adhesive layer disposed between the substrate layer and the reflective layer, wherein the adhesive layer is or comprises an adhesive substance, wherein the adhesive substance is designed to assemble the substrate layer and the reflective layer, in combination with the other claimed elements. Optically transparent adhesive layers are well known elements, however, none of the prior art of record specifies or makes obvious a detector including the placement of an adhesive layer disposed between the substrate layer and the reflective layer, wherein the adhesive layer is or comprises an adhesive substance, wherein the adhesive substance is designed to assemble the substrate layer and the reflective layer, in combination with the other claimed elements. 
Further conventional detectors apply reflective layers using deposition techniques (vapor deposition, sputtering, etc.) to reduce interference with the radiation and further reduce the thickness of the detector as well as reduce detector production complexities. 
The balance of claims are allowable for the above stated reasons.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884